Supreme Court

                                                   No. 2014-330-Appeal.
                                                   (PC 11-6961)


Jazmine Wray et al.              :

         v.                      :

Antonio Green et al.             :




NOTICE: This opinion is subject to formal revision before
publication in the Rhode Island Reporter. Readers are requested to
notify the Opinion Analyst, Supreme Court of Rhode Island, 250
Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
3258 of any typographical or other formal errors in order that
corrections may be made before the opinion is published.
                                                                    Supreme Court

                                                                    No. 2014-330-Appeal.
                                                                    (PC 11-6961)


              Jazmine Wray et al.                :

                       v.                        :

             Antonio Green et al.                :



              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                         OPINION

       Chief Justice Suttell, for the Court. The plaintiffs, Jazmine Wray and Reginald Green,

appeal from a Superior Court judgment in favor of the defendant, Raymond Roy. This case

stems from a negligence suit brought by the plaintiffs against the two defendants: Roy and

Antonio Green, as a result of a three-vehicle rear-end collision. 1 This case came before the

Supreme Court pursuant to an order directing the parties to appear and show cause why the issue

raised in this appeal should not be summarily decided. After considering the parties’ written and

oral submissions and reviewing the record, we conclude that cause has not been shown and that

this case may be decided without further briefing or argument. For the reasons set forth in this

opinion, we affirm the judgment of the Superior Court.

                                                I

                                 Facts and Procedural History

       On November 9, 2009, Wray, Roy and Antonio Green were driving eastbound on

Hartford Avenue in Providence in their respective vehicles. Hartford Avenue is a two-way street


1
 The complaint was subsequently amended to add a third plaintiff, Jason Taylor, a passenger in
Wray’s vehicle at the time of the accident. This plaintiff is not part of the instant appeal.
                                               -1-
with a single lane in each direction running east and west. At approximately 12:40 p.m., Wray’s

vehicle stopped on Hartford Avenue as she waited in the lane of travel for an opportunity to

make a left-hand turn into a parking lot. Roy’s vehicle came to a complete stop behind Wray’s

vehicle as he waited for Wray to make the left-hand turn. Wray was stopped for several minutes

and during this time she observed Roy’s vehicle stopped behind her. A third vehicle—driven by

Antonio Green and with Reginald Green as a passenger—approached and rear-ended Roy’s

vehicle. Wray heard the first impact of Antonio Green’s vehicle rear-ending Roy’s vehicle prior

to Roy’s vehicle rear-ending her vehicle.           Both Antonio Green and Reginald Green

acknowledged that Roy’s vehicle was stopped prior to the collision.

       The plaintiffs filed a complaint in Superior Court against defendants alleging negligence

and claiming that, as a result of the collision, they experienced pain and suffering and incurred

medical bills and lost wages.     On December 10, 2012, Roy filed a motion for summary

judgment. A hearing was held on February 19, 2013, in which Roy’s motion was granted over

plaintiffs’ objection. Final judgment was entered on August 6, 2014. 2 The plaintiffs filed a

timely notice of appeal.


                                               II

                                      Standard of Review

       “This Court will review the grant of a motion for summary judgment de novo,

‘employing the same standards and rules used by the hearing justice.’” Daniels v. Fluette, 64

A.3d 302, 304 (R.I. 2013) (quoting Great American E & S Insurance Co. v. End Zone Pub &

Grill of Narragansett, Inc., 45 A.3d 571, 574 (R.I. 2012)). “We will affirm a lower court’s


2
 An order granting summary judgment in favor of Roy entered on February 20, 2013. Roy then
motioned for a separate and final entry of judgment pursuant to Rule 54(b) of the Superior Court
Rules of Civil Procedure, which the trial court granted on August 6, 2014.
                                              -2-
decision only if, after reviewing the admissible evidence in the light most favorable to the

nonmoving party, we conclude that no genuine issue of material fact exists and that the moving

party is entitled to judgment as a matter of law.” Id. (quoting Great American E & S Insurance

Co., 45 A.3d at 574).      “Moreover, the nonmoving party bears the burden of proving by

competent evidence the existence of a disputed issue of material fact and cannot rest upon mere

allegations or denials in the pleadings, mere conclusions or mere legal opinions.” Id. (quoting

Great American E & S Insurance Co., 45 A.3d at 574). It is well settled that “issues of

negligence are ordinarily not susceptible of summary adjudication, but should be resolved by

trial in the ordinary manner.” Holley v. Argonaut Holdings, Inc., 968 A.2d 271, 274 (R.I. 2009)

(quoting Gliottone v. Ethier, 870 A.2d 1022, 1028 (R.I. 2005). However, summary judgment

should enter “against a party who fails to make a showing sufficient to establish the existence of

an element essential to that party’s case * * *.” Lavoie v. North East Knitting, Inc., 918 A.2d

225, 228 (R.I. 2007) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).

                                               III

                                           Discussion

         On appeal, plaintiffs argue that Roy negligently operated his vehicle.      Specifically,

plaintiffs claim that “had Roy stopped his vehicle behind [Wray’s] vehicle with sufficient

amount of space between the two, the impact of Antonio Green’s vehicle would not have been

forceful enough to cause Roy’s vehicle to be pushed in to the rear of [Wray’s] vehicle.” The

plaintiffs claim that the “sole reason” they were involved in the collision was that Roy

“tailgated” Wray’s vehicle in violation of G.L. 1956 § 31-15-12. 3


3
    General Laws 1956 § 31-15-12 provides that:
                       “The driver of a motor vehicle shall not follow another
                vehicle more closely than is reasonable and prudent, having due

                                              -3-
       “It is well settled that to prevail on a claim of negligence a plaintiff must establish a

legally cognizable duty owed by a defendant to a plaintiff, a breach of that duty, proximate

causation between the conduct and the resulting injury, and the actual loss or damage.”

Nationwide Property & Casualty Insurance Co. v. D.F. Pepper Construction, Inc., 59 A.3d 106,

110 (R.I. 2013) (quoting Habershaw v. Michaels Stores, Inc., 42 A.3d 1273, 1276 (R.I. 2012)).

A person has a duty to operate his motor vehicle in a reasonably careful manner and with caution

for the safety of others. Bourre v. The Texas Co., 49 R.I. 364, 371, 142 A. 621, 624 (1928).

Although “evidence of a rear-end collision is prima facie evidence of negligence, [it] does not

conclusively determine the issue of liability.” DeBlois v. Ashcraft, 797 A.2d 1073, 1074 (R.I.

2002) (mem.).

       The plaintiffs claim that Roy breached his duty of care by failing to leave sufficient space

between his vehicle and Wray’s vehicle; however, they present no competent evidence to support

their allegation. The record before this Court is devoid of any evidence regarding the proximity

of Roy’s vehicle to Wray’s vehicle while the two were stopped prior to the collisions. Notably,

during the hearing on Roy’s motion for summary judgment, counsel for plaintiffs conceded that,

although he “believe[d] that there [wa]s [a question of fact]” regarding the proximity of the

vehicles, there had not been a “specific document * * * by the plaintiff” or “any evidence as to

how much space” was between the vehicles. It is clear that plaintiffs wholly failed to meet their



                regard for the speed of the vehicles and the traffic upon and the
                condition of the highway, and shall, whenever traveling through a
                business or residential district, and whenever traffic permits, leave
                sufficient space so that an overtaking vehicle may enter and
                occupy the space without danger. This provision shall not apply to
                a caravan under police escort or a funeral procession. Violations of
                this section are subject to fines enumerated in § 31-41.1-4.”


                                                -4-
burden of proving by competent evidence the existence of a disputed issue of material fact,

rendering this case ripe for summary disposition.

       It is unquestionable that Roy had a duty to operate his vehicle in a reasonably careful

manner. See Nationwide Property & Casualty Insurance Co., 59 A.3d at 110. However, the

plaintiffs have presented no evidence that Roy breached that duty. Both plaintiffs and Roy

attested that Roy’s vehicle was stopped prior to the collision. The co-defendant Antonio Green

also conceded that Roy’s vehicle was stopped at the time his vehicle rear-ended Roy’s vehicle.

Even when viewing this evidence in the light most favorable to plaintiffs, the evidence does not

support a finding that Roy breached his duty to operate his vehicle in a reasonably careful

manner.

       Moreover, the plaintiffs’ reliance on § 31-15-12 to establish that Roy breached his duty

by not leaving sufficient space between the two vehicles is untenable for two reasons. First,

there is no evidence of the distance between the two stopped vehicles prior to the impact, as

previously noted. Second, § 31-15-12’s clear language applies to vehicles that are traveling.

Section 31-15-12 explicitly provides that “[t]he driver of a motor vehicle shall not follow another

vehicle more closely than is reasonable and prudent * * * and shall, whenever traveling * * *

leave sufficient space so that an overtaking vehicle may enter and occupy the space without

danger.” (Emphasis added.) Here, as noted, it is uncontested that Roy’s vehicle was stopped

prior to the accident and, therefore, was neither “traveling” nor “follow[ing] another vehicle.”

See § 31-15-12.    Consequently, the plaintiffs’ failure to present any evidence to prove an

essential element of their negligence claim against Roy—specifically, that he breached his duty

of care—renders summary judgment in Roy’s favor appropriate.




                                               -5-
                                              IV

                                           Conclusion

       For the reasons stated herein, we affirm the judgment of the Superior Court. The record

shall be returned to the Superior Court.




                                              -6-
                            RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                                 Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:        Jazmine Wray et al. v Antonio Green et al.

CASE NO:              No. 2014-330-Appeal.
                      (PC 11-6961)

COURT:                Supreme Court

DATE OPINION FILED: December 8, 2015

JUSTICES:             Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:           Chief Justice Paul A. Suttell

SOURCE OF APPEAL:     Providence County Superior Court

JUDGE FROM LOWER COURT:

                      Associate Justice Jeffrey A. Lanphear

ATTORNEYS ON APPEAL:

                      For Plaintiffs: Daniel J. Neal, Esq.

                      For Defendants: Stephen E. Navega, II, Esq.